United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3499EM
                                   _____________

Fred P. Crepeau,                     *
                                     *
                Appellant,           * Appeal from the United States
                                     * District Court for the Eastern
    v.                               * District of Missouri.
                                     *
McDonnell Douglas Corporation,       *      [UNPUBLISHED]
                                     *
                Appellee.            *
                               _____________

                            Submitted: March 13, 1998
                                Filed: March 18, 1998
                                 _____________

Before FAGG and ROSS, Circuit Judges, and EISELE,* District Judge.
                              _____________

PER CURIAM.

        Fred P. Crepeau appeals the district court's grant of summary judgment to
McDonnell Douglas Corporation on Crepeau's age discrimination claim. Having
reviewed the record and the parties' briefs, we conclude Crepeau is not entitled to
relief. Even if we assume for the purpose of our review that Crepeau established the
elements of a prima facie case, we agree with the district court's analysis that there is
no substantial evidence in the record tending to show that McDonnell Douglas



      *
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
Corporation's articulated reasons for Crepeau's separation during a legitimate reduction
in force were a pretext for age discrimination. Because the controlling law is clear, our
review satisfies us that an opinion would have no precedential value in this fact-
intensive case. We thus conclude the district court correctly granted summary
judgment, and we affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-